Response to Amendment
Claim Interpretation
Applicant’s claims are interpreted as a binary composition for removing a cosmetic material from a substrate comprising:
Glycerin ethoxylate and B) LABS in a mass ratio of 1:1.
Election/Restrictions
Newly submitted claims 33-35 and 37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a method of using the composition as claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-35 and 37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter is withdrawn.
Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, states the phrase “may appear as one of”. This phrase is considered indefinite because it does not definitively state whether the characteristics that follow are required and leaves the claims open to interpretation and not defined. Accordingly, the claims do not define the metes and bounds of the invention. Corrections are required.
Claim Objections
Claims 1 and 25 objected to because of the following informalities:  The parenthesis after “alkyl benzene sulfonate (is” needs to be corrected.  Appropriate correction is required.
Claim(s) 1-10, 12-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jones (4,098,713) is withdrawn.
Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brumbaugh et al (6,423,678) is withdrawn.
Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP (1479754) is withdrawn.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumbaugh et al (6,423,678) in view of Omidbakhsh 8,591,958) is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21-32, 36, 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claim 1, 21-23, 25-32 36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumbaugh et al (6,423, 678).
Brumbaugh et al exemplifies anionic surfactants such as sodium lauryl ether sulfate at 38.8% and an ethoxylated glycerin (Glycereth-26) at 2.50-5.0% and water (see example 1-3).  Specifically, Brumbaugh et al teach a detergent having excellent viscosity/gelling (col. 1, lines 43-50) having anionic surfactants such as LAS having C10-C16 are present at 1-40% (col. 5, lines 29-32) and the hydrotrope, which encompass the ethoxylated glycerin component, is present at 1-40% and therefore the teachings of the binary components suggest a 1:1 ratio as called out in claim 1. One skilled in the art would have been motivated to combine the components and optimize the proportions within the ratio as claimed given the teachings of Brumbaugh et al that suggest anionic surfactants such as alkyl benzene sulfonates and glyceryl ethers  with overlapping percentages and therefore read on a 1:1 ratio (col. 2, lines 57-67). Furthermore, Brumbaugh et al teach and exemplify the use of anionic surfactants with glyceryl ethers as stated above, where the skill artisan would have been motivated to try another anionic surfactants, suggested as an equivalent LAS, with glyceryl ether with the expectation of the composition resulting in similar the same performance and function. 

Claim 1, 21-32, 36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (1479754) in view of Brumbaugh et al.
EP ‘754 discloses a composition containing a surfactant, which can be used to remove cosmetic materials and to wash clothes. Example C3 specifically discloses one of the compositions. A formula containing sodium laureth sulfate and glycerol polyoxyethylene glyceryl ether-7 ([0043], [0046], [0052] segment). It can be seen that, EP ‘754 uses linear alkyl benzene sulfonate instead of the sodium laureth sulfate as required in claim 1. The mass ratio of 0.5-10% glycerol ethoxylate having C4-C12 and 1-12 moles of ethylene oxide and 3-20% linear alkyl benzene sulfonate is further limited. Ethoxy sulfate and linear alkyl benzene sulfonate are both anionic surfactants commonly used detergent compositions of EP ‘754 (0036-0039). Regarding the mass ratio of the two components, the anionic surfactant is from 3 to 20% by weight, the component (a) the anionic surfactant and the component (b) the weight ratio of the glycerol ethoxylate is preferably 3:1 to 1:1 ( see paragraphs [0030] and [0036] of the specification). The amount is determined by conventional technical means to determine the mass ratio of glycerol ethoxylate and linear alkyl benzene sulfonate. Moreover, the glyceryl ether may be ethoxylated or propoxylated, when the R group is propylene oxide (see formula at 0028).
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage 
EP ‘754 is silent with respect to the specific C10-C12 linear alkyl benzene sulfonate as claimed.
Brumbaugh et al teach a detergent having excellent viscosity/gelling (col. 1, lines 43-50) having anionic surfactants such as LAS having C10-C16 are present at 1-40% (col. 5, lines 29-32).
It would have been obvious to the skilled artisan to include the specific linear alkyl benzene sulfonate having C10-C16 atoms in EP ‘754 given the teachings of Brumbaugh et al that utilizes anionic surfactants such a LAS in conjunction with alkoxylated glyceryl ethers to provide foaming and other qualities of viscous cleansing compositions. The equivalence suggested by Brumbaugh et al of AES and LAS would provide further motivation to the skilled artisan, in the absence of a showing to the contrary, to utilize either anionic surfactant in EP ‘754 with the expectation of similar or the same results for detergency. 
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially .

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arrie Reuther can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761